UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended May 31, 2009. or [_] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Commission File Number 001-12671 THE HARTCOURT COMPANIES, INC. (Exact name of registrant as specified in its charter) Utah 87-0400541 (State of incorporation) (IRS Employer Identification No.) Room 503, Jinqiao Building, No.2077 West Yan’an Road, Shanghai, China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (86) 21 52067613 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, US$0.001 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[_]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes[_]No [X] Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. (See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filer [_] Accelerated filer [_] Non-Accelerated filer [_] Smaller reporting company [X] Indicate by check mark wither the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter on November30, 2008 was US$ 10 million. The number of shares of common stock outstanding as of the latest practicable date, August 28, 2009, was 386,966,816. THE HARTCOURT COMPANIES, INC.
